J-S47015-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                             Appellee

                        v.

    NATHAN BLAZE MILLS

                             Appellant                  No. 830 MDA 2020


          Appeal from the Judgment of Sentence Entered April 2, 2020
           In the Court of Common Pleas of the 39th Judicial District
                             Franklin County Branch
               Criminal Division at No.: CP-28-CR-0001477-2017


BEFORE: STABILE, J., NICHOLS, J., and STRASSBURGER, J.*

MEMORANDUM BY STABILE, J.:                         FILED FEBRUARY 10, 2021

        Appellant Nathan Blaze Mills appeals from the April 2, 2020 judgment

of sentence entered in the Court of Common Pleas of the 39th Judicial District,

Franklin County Branch (“trial court”), following the revocation of his

intermediate punishment. Upon review, we quash.

        Briefly, on March 27, 2019, in connection with a fentanyl-related

overdose death, Appellant pled guilty to involuntary manslaughter (18

Pa.C.S.A. § 2504(a)) and unlawful delivery of a schedule II controlled

substance (35 P.S. § 780-113(a)(30)).          On the same day, the trial court

sentenced Appellant to, inter alia, 36 months’ intermediate punishment.

Appellant also was directed to enroll in the Good Wolf Treatment Court
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S47015-20



program and to comply with the program’s rules and conditions. Following

Appellant’s multiple violations of the rules and conditions, a Gagnon I1

hearing was held on January 30, 2020, at which Appellant voluntarily

stipulated to the violations. At the hearing, Appellant also waived his right to

a Gagnon II hearing. On April 2, 2020, the trial court resentenced Appellant

to an aggregate term of 60 to 120 months’ imprisonment. On April 16, 2020,

Appellant filed a post-sentence motion, challenging only the discretionary

aspects of his sentence.2 On May 20, 2020, the trial court denied the motion.

____________________________________________


1 In Gagnon v. Scarpelli, 411 U.S. 778 (1973), the Supreme Court
determined a two-step procedure was required before parole or probation may
be revoked:

       [A] parolee [or probationer] is entitled to two hearings, one a
       preliminary hearing [Gagnon I] at the time of his arrest and
       detention to determine whether there is probable cause to believe
       that he has committed a violation of his parole [or probation], and
       the other a somewhat more comprehensive hearing [Gagnon II]
       prior to the making of a final revocation decision.

Id. at 781-82.
2 This motion was timely even though Appellant filed it outside the 10-day
period for post-sentence motions as provided in Pa.R.A.P. 720(A)(1). At the
time the motion was filed, a judicial emergency was in effect in this
Commonwealth related to the COVID-19 pandemic. Specifically, pursuant to
the Pennsylvania Supreme Court’s April 1, 2020 Judicial Emergency Order,
any legal papers or pleadings that are required to be filed between March
19, 2020 and April 30, 2020 shall be deemed to have been timely filed if they
are filed by May 1, 2020. The deadline subsequently was modified to May 11,
2020, pursuant to the Supreme Court’s April 28, 2020 order. See In re:
Statewide Judicial Emergency, Nos. 531 and 532 Judicial Administration
Docket (Pa. 2020). Instantly, Appellant’s post-sentence motion was due by
April 13, 2020. Because the due date fell during the judicial emergency, his
April 16, 2020 motion was timely. Appellant filed the motion prior to May 11,
2020. Relatedly, we note that the Supreme Court’s Judicial Emergency Order



                                           -2-
J-S47015-20



On June 5, 2020, Appellant appealed to this Court. Both the trial court and

Appellant complied with Pa.R.A.P. 1925.

       On appeal, Appellant raises two identical issues for our review.

       [I.] Whether the imposition of [Appellant’s] sentence of total
       confinement on Count 2, Involuntary Manslaughter, following
       revocation of probation for a technical parole/probation violation,
       and not for a new criminal offense, is, on its face, so
       disproportionate as to implicate the “fundamental norms which
       underlie the sentencing process?[”]

       [II.] Whether the imposition of [Appellant’s] sentence of total
       confinement on Count 3, Unlawful Delivery of a Schedule II
       Substance, following revocation of probation for a technical
       parole/probation violation, and not for a new criminal offense, is,
       on its face, so disproportionate as to implicate the “fundamental
       norms which underlie the sentencing process?[”]

Appellant’s Brief at 4.

       Before addressing the foregoing issues, however, we must determine

whether this appeal is timely. We construe time limitations for taking appeals

strictly and cannot extend them as a matter of grace. Commonwealth v.

Burks, 102 A.3d 497, 500 (Pa. Super. 2014) (citations omitted). We can

raise the timeliness of an appeal sua sponte, because it implicates our

jurisdiction to entertain the appeal. Id. Absent extraordinary circumstances,

we lack jurisdiction to entertain an untimely appeal. Id.



____________________________________________


and its subsequent modification did not affect the timeline for filing an appeal.
Rather, as discussed infra, consistent with the Supreme Court’s March 16,
2020, Judicial Emergency Order, this Court issued an order on March 17,
2020, extending by 30 days the timeline for filing a notice of appeal from
orders entered between March 17, 2020 and April 17, 2020.

                                           -3-
J-S47015-20



      When, as here, a trial court revokes a defendant’s sentence of

intermediate punishment and resentences him, the defendant has 30 days

from the date of the resentencing to appeal the sentence, regardless of

whether he files post-sentence motions. Pa.R.Crim.P. 708(E). In Burks, we

explained:

      Rule 720 of the Pennsylvania Rules of Criminal Procedure in
      general governs the timing of post-sentence motion procedures
      and appeals. See Pa.R.Crim.P. 720. The disposition of a motion
      to modify a sentence imposed after a revocation hearing,
      however, is governed by Rule 708 (Violation of Probation,
      Intermediate Punishment, or Parole: Hearing and Disposition).
      See Pa.R.Crim.P. 720 Cmt. Rule 708(E) states: “A motion to
      modify a sentence imposed after a revocation shall be filed within
      10 days of the date of imposition. The filing of a motion to
      modify sentence will not toll the 30–day appeal period.”
      Pa.R.Crim.P. 708(E) (emphasis added). Rule 708 makes clear
      Rule 720 does not apply to revocation cases. Id. Cmt.

Burks, 102 A.3d at 499-500 (emphasis in original). Thus, if the defendant

elects to file post-sentence motions following a revocation sentence, he does

not receive an additional 30 days to file an appeal from the date the court

denies his motion. Id. at 500.

      Although we recognize the general impact of the current and ongoing

COVID-19 pandemic and its specific effect on the legal profession, we are

constrained to conclude that the instant appeal is plainly untimely. As stated,

the trial court revoked Appellant’s sentence of intermediate punishment and

resentenced him to an aggregate term of 60 to 120 months’ imprisonment on

April 2, 2020. At that time, this Court’s March 17, 2020 Administrative Order

No. 3 was in effect. That Order, in accordance with the March 16, 2020 Judicial


                                     -4-
J-S47015-20



Emergency Order of the Supreme Court of Pennsylvania,3 provided in relevant

part:

        C. All timelines imposed by Pennsylvania Rule of Appellate
        Procedure 903, for appeals from orders entered between March
        17, 2020, and April 17, 2020, that would be subject to the
        Superior Court’s jurisdiction, are EXTENDED by 30 days. The
        courts of common pleas are directed to ensure all notices of
        appeals filed in their courts bear a date stamp of the court’s
        receipt of the notice of appeal, and that each notice of appeal
        either bears an electronic-filing stamp or is attached to the
        postmark from the envelope that contained the notice of appeal.
        Notices of appeal in matters classified as Children’s Fast Track,
        see Pa.R.A.P. 102 (relating to definitions), are NOT SUBJECT to
        this extension[.]

In re: Statewide Judicial Emergency – Suspension Superior Court of

Pennsylvania, No. 3 Administrative Docket (Pa. Super. filed March 17, 2020)

(emphasis added). Because of our Administrative Order, a defendant received

an additional 30 days to file an appeal from final orders entered between

March 17, 2020, and April 17, 2020. Instantly, the trial court resentenced

Appellant on April 2, 2020. As a result, Appellant had until Monday, June 1,

2020 to file a timely appeal. Appellant did not do so.

        Here, counsel for Appellant filed a post-sentence motion, and while he

was waiting for the trial court to decide the motion, the appeal period expired

____________________________________________


3 The Supreme Court’s March 16, 2020 Order provided that “President Judges
of the Superior Court . . . are authorized . . . [t]o suspend time calculations
for the purposes of time computation relevant to court cases or other judicial
business, as well as time deadlines, subject to constitutional restrictions[.]”
See In re: General Statewide Judicial Emergency – Authorization for
Superior Court and Commonwealth Court, No. 532 Judicial Administration
Docket (March 16, 2020).

                                           -5-
J-S47015-20



under Rule 708(E). As mentioned, the filing of a post-sentence motion will

not toll the 30-day appeal period. See Burks, supra. In other words, when

a defendant is resentenced following the revocation of probation, parole or

intermediate punishment, the defendant must file a notice of appeal within 30

days regardless of whether he or she chooses to file a post-sentence motion.

Here, Appellant did not file his notice of appeal until June 5, 2020, that is 4

days after the June 1, 2020 deadline. Accordingly, we quash this appeal for

want of jurisdiction.4

       Appeal quashed.

       Judge Strassburger joins the memorandum.

       Judge Nichols concurs in the result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/10/2021




____________________________________________


4 Although we express no opinion on the merits of his claims, Appellant may
seek relief on collateral review.

                                           -6-